People v Santoro (2015 NY Slip Op 04869)





People v Santoro


2015 NY Slip Op 04869


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
JOSEPH J. MALTESE, JJ.


2013-03512

[*1]The People of the State of New York, respondent, 
vPhilip Santoro, appellant. (S.C.I. No. 8/11)


Del Atwell, East Hampton, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Joan H. McCarthy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Greller, J.), rendered February 27, 2013, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of driving while ability impaired by drugs.
ORDERED that the amended judgment is affirmed.
Contrary to the defendant's contentions, he was not deprived of the effective assistance of counsel during the proceedings in which he admitted to violating a condition of probation or during the proceedings in which a sentence of imprisonment was imposed upon his underlying conviction (see Strickland v Washington , 466 U.S. 668; People v Benevento , 91 NY2d 708). The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
DILLON, J.P., LEVENTHAL, CHAMBERS and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court